DETAILED ACTION
Response to Arguments
Applicant’s arguments, see “remarks”, filed 23 March 2021, with respect to claims 1, 2, 4, 6-11 and 13 have been fully considered and are persuasive.  The Non-Final Rejection of 23 December 2020 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 08 April 2021.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 16-17 directed to an invention non-elected without traverse.  Accordingly, claims 16-17 been cancelled.

Allowable Subject Matter
Claims 1-2, 4 and 6-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
in combination with the claim as a whole):
An ion analysis instrument comprising: a Time of Flight ("TOF") mass analyser comprising a reflectron, 
a voltage source configured to provide a first set of electric fields or potentials and a second, different set of electric fields or potentials; 
wherein the instrument is selectively operable in at least a first mode and a second mode, wherein in said first mode the first set of electric fields or potentials are applied to the reflectron such that ions are caused to turn around at a first point in the reflectron and wherein in said second mode the second, different set of electric fields or potentials are applied to the reflectron such that ions are caused to turn around at a second point in the reflectron such that the distance travelled by ions within the Time of Flight mass analyser is greater in the second mode than the distance travelled by ions within the Time of Flight mass analyser in the first mode; and 
a control system arranged and adapted to select between said first and second modes of operation based on the molecular weight, mass or mass to charge ratio, ion mobility or collision cross section of ions being analysed such that:
a first set of ions having a molecular weight, mass or mass to charge ratio, ion mobility or collision cross section above a first value are analysed in said first mode rather than in said second mode; and 
a second set of ions having a molecular weight, mass or mass to charge ratio, ion mobility or collision cross section below the first value are analysed in said second mode rather than in said first mode.
Claims 2, 4 and 6-10 are allowed by virtue of their dependencies on independent claim 1.
Claim 11 is commensurate in scope with claim 1 and thus allowed for the same reasons as discussed above.
Claim 13 is allowed by virtue of its dependency on claim 11.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881